Citation Nr: 1525788	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for the period prior to February 27, 2002 for a schizoaffective disorder and posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to July 1966. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which assigned a disability rating of 30 percent for a schizoaffective disorder and PTSD, effective from March 21, 1994 to February 26, 2002. 

In March 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  In February 2014, the Board remanded the Veteran's claim for additional development and the case now returns for further appellate review. 

The Board observes that the claims file reflects that the Veteran was previously represented by Swords to Plowshares (as reflected in a February 2003 Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  However, in January 2015, prior to the certification of this appeal to the Board, the organization revoked its power of attorney.  As there is no indication that Swords to Plowshares did not notify the Veteran of the withdrawal or that the withdrawal adversely affected his interests, the revocation was effective.  38 C.F.R. § 14.631(c) (2014).  The record does not reflect that the Veteran has since designated another organization or individual to represent him.  As such, the Veteran is unrepresented in his appeal before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The Veteran has been granted service connection for a schizoaffective disorder and PTSD, rated at 30 percent disabling for the period of March 21, 1994 to February 26, 2002, and 100 percent disabling from February 22, 2002 forward.  The Veteran contends that the 30 percent rating is in error and that the 100 percent rating should encompass the entire period. 

Initially, a review of the record shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  In a February 2002 VA treatment note, it was indicated that the Veteran was in the process of applying for SSA disability benefits.  Subsequently, in an April 2002 VA treatment note, the Veteran reported that his SSA application had been approved.  To date, no SSA records have been associated with the claims file.  

The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 181 (1992).  Additionally, the Board notes that only relevant SSA records must be obtained.  The legal standard for relevance requires VA to examine the information related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Here, the basis for the Veteran's award for SSA disability benefits is unclear.  However, the bulk of the Veteran's records show that at the time the benefits were awarded, he was undergoing VA psychiatric treatment and had no identifiable physical disabilities.  Thus, it appears that the SSA records could be pertinent to the Veteran's claim on appeal.  Therefore, the Board finds that a remand is necessary in order to obtain and associate with the claims file a copy of SSA's determination on any claims filed by the Veteran, and copies of all medical records underlying that determination.

Additionally, the Board notes that, in a May 2012 statement, the Veteran indicated that he received outpatient therapy through the San Francisco VA Health Care System's Fort Miley facility.  Specifically, the Veteran indicated that he received therapy at Fort Miley's "Building 9" program from 1987 to 2004.  A review of the file reveals treatment notes from January and March 1987 showing that the Veteran was referred to the Building 9 outpatient program.  However, no record of these sessions is contained in the Veteran's file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, on remand, all outstanding, pertinent VA records of treatment of the Veteran at the San Francisco VA Health Care System, from March 1987 to February 2004, should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for Social Security (SSA) benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any necessary authorization from the Veteran, all outstanding VA treatment records from the San Francisco VA Health Care System, dated from March 1987 to February 2002, should be obtained.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




